Citation Nr: 1754018	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  12-29 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for emphysema, to include as secondary to asthma.

2.  Entitlement to an increased rating for asthma, currently evaluated as 60 percent disabling.

3.  Entitlement to an increased rating for a peptic ulcer, currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by: Kenneth A. Wagoner, Attorney


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1954 to February 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case has been transferred and is now in the jurisdiction of the Phoenix, Arizona RO.

This matter was previously before the Board in July 2015 and was remanded for further development.  The Board finds there has been substantial compliance with its July 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's emphysema was not incurred in service, nor was it aggravated by his asthma.

2.  The Veteran's asthma was not manifested by a FEV-1 less than 40 percent predicted or FEV-1/FCV less than 40 percent or by more than one attack per week with episodes of respiratory failure or by requiring daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.

3.  The Veteran's peptic ulcer was not manifested by moderately severe intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy or mild and transient episodes of vomiting or melena.

4.  The Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for emphysema have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for a disability rating in excess of 60 percent for asthma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.97, Diagnostic Code (DC) 6602 (2016).

3.  The criteria for a disability rating in excess of 20 percent for a peptic ulcer are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.114, DC 7306 (2016).

4.  The criteria are not met to establish a TDIU.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.15, 4.16(b), 4.18, 4.19 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

The Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  General Legal Criteria

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007): Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.

III.  Service Connection

A.  Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

B.  Service connection for Emphysema

Facts

A January 2005 examiner found that the Veteran had COPD changes with emphysema.

The Veteran was afforded an examination in March 2009 for his emphysema.  The examiner stated there was no objective evidence of emphysema.  

In May 2009, the Veteran submitted a statement saying that he had been told by civilian and VA doctors that his emphysema was related to his COPD and Yokohama asthma.  The Veteran also stated that VA doctors stated his emphysema worsened with age.  The Veteran requested VA read the materials he submitted on this issue and how air pollution can cause emphysema.  The Veteran stated that the air pollution report had been dismissed by some VA doctors, but requested it be considered anyway.

The Veteran had an examination for his asthma in October 2014.  The examiner reviewed the Veteran's file and noted the Veteran's diagnosis of asthma.  The examiner noted the October 2009 examiners finding that the Veteran's asthma was not the cause of the Veteran's emphysema.  The examiner stated the Veteran had no evidence of emphysema.  The examiner opined it was less likely than not that the Veteran's emphysema was incurred in or caused by service.  The examiner stated there was no objective evidence that the Veteran ever had emphysema in service.  Additionally, the examiner stated that the Veteran's service-connected asthma did not cause emphysema since they are separate medical conditions.  The examiner stated there was no objective evidence of emphysema.  The examiner stated he could not establish a baseline of the Veteran's emphysema prior to service but that regardless of an established baseline, the Veteran's emphysema was not aggravated beyond its natural progression because asthma does not aggravate emphysema because they are separate medical conditions with different etiology. 

Analysis

While a January 2005 examiner found the Veteran to have COPD with emphysema, the March 2009 examiner found that the Veteran did not have emphysema.  In weighing the evidence, and granting the benefit of the doubt to the Veteran, the Board concedes that the Veteran has a current diagnosis of emphysema.

The next question is whether there was an in-service incurrence of the Veteran's emphysema.  The Board has reviewed the Veteran's service treatment records (STRs).  While there is mention several times of the Veteran's asthma, there is no mention that the Veteran had emphysema.  In fact, in a December 1962 record, the examiner specifically noted the Veteran had asthma with no emphysema.  Therefore, because there was no in-service incurrence of the Veteran's emphysema, direct service-connection must be denied.

Service connection on a secondary basis must be denied as well.  The Board has considered the Veteran's statements and the materials he submitted for consideration regarding the link between asthma and emphysema.  However, the more probative evidence shows that the Veteran's asthma did not cause his emphysema.  The October 2014 examiner who actually examined the Veteran, opined that the Veteran's asthma did not cause emphysema because the two conditions are separate medical conditions.  Additionally, the examiner opined that the Veteran's asthma could not aggravate the Veteran's emphysema beyond its natural progression because asthma and emphysema are two separate medical conditions with different etiologies.  The Board finds the opinion of the examiner more probative than the article submitted by the Veteran because this examiner actually evaluated the Veteran's present physical condition.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).  

IV.  Increased Rating

A.  Legal Criteria

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. 38 C.F.R. § 4.27 (2016).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

B.  Increased rating for Asthma, Currently Evaluated as 60 Percent Disabling.

Facts

The Veteran has been treated for his asthma throughout the years from 2008 to the present.  

The Veteran was afforded an examination for his asthma in March 2009.  The examiner reviewed the Veteran's file and noted the Veteran's diagnosis of asthma.  The Veteran reported that he would wake up coughing and would use one of his inhalers and that he would get chest infections several times a year treated with antibiotics and prednisone.  The Veteran reported shortness of breath with carrying heavy objects, climbing stairs, and doing yard work.  The examiner noted the Veteran was vague about answering questions and was not short of breath while talking.  The examiner noted the Veteran did have a history of dyspnea occasionally on mild exertion, and frequently on moderate and severe exertion.  The Veteran also had a history of chest pain occasionally at rest and on exertion.  The Veteran did not have a history of respiratory failure.  The examiner did note the Veteran took medication, including an inhaler, for his asthma.  The Veteran stated he had three or more acute attacks per week which he treated himself.  The Veteran stated he had clinical visits two to four times per year for deep chest infections requiring antibiotics and/or steroid dose packs.  The examiner noted the Veteran's FEV-1 was 68 percent predicted pre-bronchodilator.  The Veteran's FVC was 65 percent predicted pre-bronchodilator.  The examiner stated the spirometry quality was uninterpretable due to poor and inconsistent effort by the Veteran.  The examiner noted the Veteran's asthma did impact his daily activities with the Veteran having decreased mobility, decreased manual dexterity, problems with lifting and carrying, lack of stamina, weakness, and fatigue.

The Veteran had another spirometry test in March 2009.  The Veteran's FVC was 66 percent predicted pre-bronchodilator.  The Veteran's combined FEV-1/FVC was 104 predicted pre-bronchodilator.  The Veteran's FEV-1 was 68 percent predicted pre-bronchodilator.

Mr. D., a friend of the Veteran, submitted a statement in November 2009.  Mr. D. stated that he observed the Veteran having difficulty breathing when he came out to offer Mr. D. a cup of coffee.  Since that time, Mr. D. has spoken with the Veteran multiple times and he always seemed to have difficulty breathing.

Ms. L., a neighbor of the Veteran, submitted a statement in November 2009.  On numerous occasions, Ms. L. noticed that the Veteran would have to pause in the middle of a conversation to catch his breath.  Ms. L. also said that when the Veteran would help her husband work on their roof, the Veteran would have to stop for a period of time to catch his breath.

The Veteran was seen for asthma in February 2011.  The Veteran stated he felt fine and denied any chest pain or dyspnea.  The examiner noted the Veteran felt fine and did not have chest pain or dyspnea.  The Veteran was taking oral inhalers prescribed as needed.  

The Veteran had another examination for his asthma in August 2012.  The examiner reviewed the Veteran's file.  The examiner noted the Veteran's asthma did not require the use of oral or parenteral corticosteroid medications, but did require daily inhaled medications.  The examiner stated the Veteran had not had any asthma attacks with respiratory failure in the past 12 months, but had visited a physician for care of exacerbations.  The Veteran had a test for his asthma.  The examiner stated the Veteran's FEV-1/FVC most accurately reflected the Veteran's level of disability.  The Veteran's FEV-1/FC was 109 percent predicted pre-bronchodilator.  The examiner opined that the Veteran's asthma did impact his ability to work and stated the Veteran reported that he would get short of breath if he over-exerted himself or worked in the heat.  The examiner stated the Veteran could walk and during the entire exam, the Veteran talked non-stop without evidence of dyspnea.  

The Veteran had another examination for his asthma in October 2014.  The examiner reviewed the Veteran's file and noted the Veteran's diagnosis of asthma.  The Veteran stated he did not have problems breathing when he was not having an asthma attack.  The examiner stated the Veteran's asthma did not require the use of oral or parenteral corticosteroid medications but did require the use of a bronchodilator inhalers.  The examiner stated the Veteran had not had any asthma attacks with episodes of respiratory failure in the past 12 months.  The examiner reported that the Veteran was a poor historian and said the Veteran stated he usually self-medicated from medications bought in Mexico and could not determine the frequency of his attacks.  The examiner noted the Veteran saw his physician for his asthma over the past 12 months less frequently than monthly.  The examiner reported the Veteran had an asthma test and opined that the Veteran's pre-bronchodilator results were normal.  The Veteran's pre-bronchodilator FEV-1 was 87 percent predicted pre-bronchodilator and his FEV-1/FVC was 102 percent predicted pre-bronchodilator.

The Veteran saw his health care provider in November 2016, saying he had an asthma attack several weeks prior.  However, the Veteran did not go to the hospital as it cost him money last time he went.

The Veteran was afforded another examination for his asthma in December 2016.  The examiner reviewed the Veteran's file and noted the Veteran's diagnosis of asthma.  The examiner noted the Veteran used an inhaler daily and the intermittent use of corticosteroids.  The examiner reported the Veteran had not had an asthma attack with episodes of respiratory failure in the past 12 months, but had seen a physician less frequently than monthly for his asthma.  The Veteran's FEV-1 was 80 percent predicted pre-bronchodilator and his FEV-1/FVC was 68 percent predicted pre-bronchodilator.

Analysis 

The Veteran is currently in receipt of a 60 percent disability rating for his asthma under DC 6602.  In order to qualify for the next higher, 100 percent rating, the evidence would have to show the Veteran's FEV-1 was less than 40 percent predicted or his FEV-1/FVC was less than 40 percent predicted or that the Veteran had more than one attack per week with episodes of respiratory failure or required the daily use of systemic (oral or paternateral) high dose of corticosteroids or immune-suppressive medications.

The evidence does not support a 100 percent disability rating.  It is clear that the Veteran continues to suffer from symptoms of his asthma.  Throughout the years, the Veteran has continued to seek treatment for his asthma.  However, none of the Veteran's FEV-1 or FEV-1/FVC were less than 40 percent predicted.  In March 2009, his FEV-1 was 68 percent and his FVC was 104 percent.  In his August 2012 examination, the Veteran's FEV-1/FVC was 109 percent.  In his October 2014 examination, the Veteran's FEV-1 was 87 percent and his FEV-1/FVC was 102 percent.  The Veteran's December 2016  FEV-1 was 80 percent predicted and his FEV-1/FVC was 68 percent predicted.

Additionally, the more probative evidence does not show that the Veteran suffered from more than one asthma attack per week with episodes of respiratory failure.  In his March 2009 examination, the Veteran reported he had three attacks per week which he treated himself, but did not say that these attacks lead to respiratory failure.  In fact, the examiner noted the Veteran did not have a history of respiratory failure.  Additionally, in March 2012, in October 2014, and in December 2016 the examiners stated the Veteran had not had any asthma attacks with respiratory failure in the past 12 months

Lastly, the evidence does not show that the Veteran requires the daily use of systemic (oral or paternateral) high dose of corticosteroids or immune-suppressive medications.  The March 2009 examiner noted the Veteran did take medication for his asthma in the form of an inhaler.  The August 2012  and the October 2014 examiners noted the Veteran did not require the use of oral or parenteral corticosteroid medications, but did require daily inhaled medications.  The December 2016 examiner reported that the Veteran used corticosteroids intermittently.  

The Board has considered the Veteran's statements concerning the severity of his symptoms.  The Board also acknowledges the statements submitted by Mr. D. and Ms. L that the Veteran always seems to be pausing to catch his breath.  However, those statements, while they show that the Veteran continues to struggle with his asthma symptoms, do not show that the Veteran is entitled to the next higher disability rating for his asthma.  Because the evidence does not show that the Veteran exhibits any of the symptoms of the 100 percent disability rating, an increased rating in excess of 60 percent must be denied.

Neither the Veteran nor his representative has identified any other rating criteria that would provide a higher rating or an additional rating.  However, the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2016) have been considered as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Veteran's medical records do not indicate that he has bronchitis or bronchiectasis.  (DCs 6600 and 6601).  While the Veteran does have a diagnosis of chronic obstructive pulmonary disease (COPD), the Veteran's medical records, examinations, and statements, are all free of any evidence that his COPD manifests itself to a degree that would provide the Veteran with a higher, 100 percent, disability rating.  The Veteran's FEV-1 is not less than 40 percent of predicted value, nor is his FEV-1/FVC less than 40 percent.  There is no evidence that his diffusion capacity of the lung for carbon monoxide by the single breath method is less than 40 percent predicted or that the Veteran's maximum exercise capacity is less than 15 m/kg/min oxygen consumption or that the Veteran has cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or episodes of acute respiratory failure or requires outpatient oxygen therapy  (DC 6604).  Therefore, the Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.  

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).  

C.  Increased Rating for a Peptic Ulcer, Currently Evaluated as 20 Percent Disabling.

Facts

The Veteran was afforded an examination for his peptic ulcer in March 2009.  The examiner reviewed the Veteran's file and noted the Veteran's peptic ulcer condition.  The Veteran claimed his symptoms came and went.  The Veteran stated he was told his ulcer was due to his prednisone use and claimed his stomach burned when he was upset or anxious.  The Veteran denied any recent hospitalizations for his ulcer.  The Veteran stated he had gnawing or burning pain daily or more often before eating.  The episodes could last two to three weeks and his symptoms were relieved by food.  The Veteran also reported episodes of hematemesis or melena.  The Veteran stated he vomited blood three to four weeks prior to the examination and that he had dark looking stools.  The Veteran also reported daily nausea, weekly vomiting, and diarrhea less than weekly.  The examiner noted the Veteran was vague when responding to questions.  The examiner reported there was no history of hospitalization or surgery for the Veteran's ulcer condition.  The examiner reported there were no signs of significant weight loss or malnutrition or anemia.  The examiner noted the Veteran's pain would have a mild effect on some of the Veteran's daily activities, such as doing chores, shopping, exercising, and traveling. 

The Veteran had another examination for his ulcer condition in December 2016.  The examiner reviewed the Veteran's file and noted the Veteran's diagnosis of a peptic ulcer condition.  The examiner noted the Veteran did not have a history of hospitalization for his ulcer and was not being treated for it.  The Veteran did not take continuous medication for his ulcer and any signs or symptoms of his ulcer condition.  The examiner reported the Veteran did not have incapacitating episodes and had no other signs or symptoms related to his ulcer condition.  The examiner remarked that the Veteran's VA medical records from June 16, 2009 to present were without remote or current diagnosis for a peptic ulcer disease.

Analysis

The Veteran is currently in receipt of a 20 percent disability rating for his peptic ulcer under DC 7306.  In order to qualify for the next higher, 40 percent rating, the Veteran's symptoms would have to be moderately severe with intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy, mild and transient episodes of vomiting or melena.

The more probative evidence is against the assignment of a higher rating for the Veteran's peptic ulcer condition.  While there is evidence from the Veteran's March 2009 examination that he suffered from vomiting and melena, there is no evidence that the Veteran suffers from intercurrent episodes of abdominal pain.  Additionally, the December 2016 examiner reported that the Veteran hadn't had any hospitalizations due to his ulcer, did not take continuous medication for his ulcer, and had no other signs or symptoms related to his ulcer.  The rest of the Veteran's medical records are free from mention that he suffers from moderately severe symptoms related to his peptic ulcer.  The Board has considered the Veteran's lay statements concerning the severity of his ulcer condition and how it affects his life.  While the Veteran has stated he suffers from some vomiting or melena, the preponderance of the evidence, including the Veteran's lay statements and medical evidence, does not show that the Veteran suffers from moderate severe symptoms including intercurrent episodes of abdominal pain at least once a month that are partially or completely relieved by ulcer therapy.  Therefore, because the more probative evidence is against the assignment of a higher disability rating, the claim must be denied.

Neither the Veteran nor his representative has identified any other rating criteria that would provide a higher rating or an additional rating.  However, the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2016) have been considered as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Veteran's medical records do not indicate that he has a gastric ulcer, a duodenal ulcer, or a marginal ulcer condition (DCs 7304 - 7305).  Additionally, were the Board to rate the Veteran under DC 7305 for a duodenal ulcer which provides a next higher, 60 percent rating, the evidence does not show that the Veteran suffers from moderately severe symptoms with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  Therefore, the Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.  

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).  

V.  TDIU

A.  Legal Criteria

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough to warrant a TDIU.  See Van Hoose v. Brown, 4 Vet. App 361.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment. Id. see also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Other factors that may receive consideration include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  By comparison, the impact of any nonservice-connected disabilities, or his advancing age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

B.  Merits of the Claim

Facts

The Veteran submitted a claim for TDIU in May 2009.  The Veteran stated that his disabilities affected his full-time employment in September 1976 and the Veteran last worked full time in August 1976.  The Veteran also stated that the date he became too disabled to work was in February 2002.  The Veteran was previously a mail carrier for the United States Postal Service (USPS) and a truck driver. The Veteran has a high school education with special training in cosmetology.

The Veteran submitted another claim for TDIU in June 2011.  The Veteran stated that he was affected by his disabilities for full-time employment at least by 2004 and that he became too disabled to work in September 2005.  The Veteran stated that he worked as a mail carrier from 1963 to 1976 and then had various employers after his disability retirement from the USPS in 1976.

The March 2009 examiner stated the Veteran's asthma affected his daily activities, such as doing chores, shopping, exercising, and traveling.  In regards to the Veteran's ability to work, the examiner stated that while the Veteran claimed shortness of breath when carrying heavy objects, climbing stairs, yard work, there was no objective evidence that would preclude him from doing sedentary or light physical activities.  

The Veteran was afforded an examination for his ulcer in March 2009.  The examiner noted the Veteran's pain would have a mild effect on some of the Veteran's daily activities, such as doing chores, shopping, exercising, and traveling.  In terms of employability, the examiner opined that the Veteran's ulcer condition should not preclude sedentary or physical employment.

Ms. B., a former supervisor of the Veteran, submitted a statement in December 2009.  The Veteran's previous job duties involved contacting various state agencies and providing them with office equipment and supplies.  This included picking up office machines and delivering replacements.  Ms. B. saw that the Veteran had difficulty lifting and walking with various pieces of equipment and he had some type of respiratory problem because he could hardly carry on a conversation without stopping to catch his breath.  Ms. B. said at one point the Veteran told her he was having problems at his job because of his health problems.  The Veteran was provided a helper to lift the machinery for him.  The Veteran later moved out of the area to avoid the increased negative effects from the smog and air pollution.  Ms. B. stated that the Veteran still suffered from respiratory problems and it seemed to be considerably worse than when he worked for Ms. B.

The Veteran had another examination for his asthma in August 2012.  The examiner opined that the Veteran's asthma did impact his ability to work and stated the Veteran reported that he would get short of breath if he over-exerted himself or worked in the heat.  In regards to the Veteran's ability to work due to his asthma, the examiner stated that he found no documentation regarding restrictions on employment.  The examiner stated that very light duty and sedentary activities were not precluded by the Veteran's asthma.  The examiner stated the Veteran could walk and during the entire exam, the Veteran talked non-stop without evidence of dyspnea.  The examiner opined the Veteran could certainly maintain employment at a sedentary or desk job that was not physically stressful.  The examiner concluded there was no objective evidence that the Veteran's asthma precluded gainful employment.  In terms of the Veteran's ulcer, the examiner found that the Veteran's ulcer did not prevent him from employment.  Additionally, the examiner stated it was at least as likely as not the ulcer had resolved and/or was controlled with medication.  The examiner opined the Veteran's ulcer did not preclude employment or occupational duties.

The Veteran was afforded an examination for his bilateral hearing loss in August 2012.  The examiner stated the Veteran's hearing loss would impact his ordinary conditions of daily life, including the ability to work.  When describing the effects on his daily life, including his ability to work, the Veteran stated that it irritated his wife because he couldn't hear.

The Veteran had another examination for his ulcer condition in December 2016.  The examiner opined the Veteran's ulcer did not impact his ability to work.  The examiner remarked that the Veteran's VA medical records from June16. 2009 to present were without remote or current diagnosis for a peptic ulcer disease.

The Veteran had another examination for his asthma in December 2016.  The examiner opined that the Veteran's asthma would not preclude the Veteran from seeking and maintaining either physical and/or sedentary employment opportunities.

Analysis

The Veteran contends he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, including his asthma, his peptic ulcer, and his bilateral hearing loss.  The Veteran has a combined disability rating of 70 percent as of September 28, 2005 with his asthma being rated as 60 percent disabling as of September 28, 2005.  Thus, as of September 28, 2005, the Veteran met the disability percentage requirements for consideration of a TDIU on a schedular basis pursuant to 38 C.F.R. §4.16(a).

The Board has carefully considered the Veteran's contentions and statements that he is unable to work due to his service-connected disabilities.  However, the more probative medical evidence shows that his service-connected disabilities do not render him unable to follow substantial gainful employment.  There is some evidence that the Veteran's bilateral hearing loss may affect his ability to work (See August 2012 hearing examination).  However, when asked how his hearing could affect his daily life, including his ability to work, the Veteran answered that it irritated his wife that he couldn't hear.  The examiner did not opine that the Veteran's hearing loss rendered him unemployable.  There is also some evidence that the Veteran's asthma would prevent him from doing jobs involving heavy lifting.  The Veteran has stated that he has trouble catching his breath and that makes it difficult for him to perform tasks and job-related activities.  Additionally, Ms. B. stated she saw that the Veteran had trouble at work because it was difficult for him to lift heavy objects without having to catch his breath.  However, the Veteran's medical records are free from mention that his asthma prevents him from being able to work in any type of job.  Additionally, the asthma examiners stated that the Veteran's asthma does not preclude him from doing sedentary jobs or jobs involving light activity.  (See March 2009, August 2012, and December 2016 examinations.)  Lastly, none of the medical evidence, including examinations from March 2009 and December 2016, shows that the Veteran is unemployable due to his peptic ulcer condition.  

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  As such, that benefit of the doubt doctrine is not applicable and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for emphysema is denied.

An increased rating for asthma, currently evaluated as 60 percent disabling, is denied.

An increased rating for a peptic ulcer, currently evaluated as 20 percent disabling, is denied.

A TDIU is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


